PER CURIAM.
This action was tried on the 6th day of October, 1904, and at the close of the case the following appears: “Briefs and
case to be submitted as of October 13th.” Judgment was entered on October 28, 1904.
Section 230 of the municipal court act (Laws 1902, p. 1557, c. 580) provides that when a justice tries a case without a jury he. must “decide all questions of fact and law and render judgment accordingly within 14 days from the time the same was submitted for that purpose,” etc. The judgment herein not having been rendered within the time prescribed, the justice lost jurisdiction of the case, and a reversal must be had.
Judgment reversed, with costs.